Case 7:19-mj-00867 Document 1 Fi|éd on 04/18/19 in TXSD Page 1 of 1

}

 

 

Ao 91 (Rev 8/01) crimina1 complaim ‘ usno“\j.€qgsrtr?§lsst:d§ttg?tTg;<)al.|Sn
United States District Court A"PR 18 2919
SOUTHERN DISTRICT OF TEXAS David J: Bradley, Cl€lk

 

 

MCALLEN DIVI S ION

uNlTED STATES OF AMERICA
V- CRIMINAL COMPLAINT 4

Erika Araceli Robles-Guerrero

Case Number: M-19- 'D§Cq' -M

1AE YoB: 1991 “
Mexico
(Name and Address of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about . April 16, 2019 in Hida|go 1 County, in

the d Southern District of Texas
(Track Slatulory Language of Ojj"ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Cuevitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

- Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
Stales;

\

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

/

Erika Araceli Robles- Guerrero was encountered by Border Patrol Agents near Cuevitas, Texas on April 16, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 16, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on April 13, 2019 th rough Hidalgo, Texas. Prior to Deportation/Exclusion the Defendan`t
was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On October 29, 2013, the defendant was convicted of Aggravated Robbery and sentenced to five (5) years probation.

/

Continued\on the attached sheet and made a part of this complaint: - UYes lNo

Ap]>roveal bd Avv\\| 1». C:\r~ecv\l@aa/Mé 411012019’

 

§WW?>“§/- MMM-- \
. 1 VXZLZM/-
Sw01'11 to before me and subscri ed n my presence, Signature of Complainant

 

 

 

 

April 18, 2019 S. 3 VQ¢_/v` Carlos §gmchez A"i Senior Patrol §§gnt
Peter E. Ormsby ' , U.S. Magistrate Judge /o<"§d Z ° ' /]
Name and Title of Judicial Officer Signature of Judicial Officer

